t c memo united_states tax_court mae izzedin asad petitioner and sam akel intervenor v commissioner of internal revenue respondent sam akel petitioner v commissioner of internal revenue respondent docket nos filed date mae izzedin asad for herself sam akel for himself harry j negro for respondent memorandum findings_of_fact and opinion morrison judge ms mae asad and mr sam akel filed joint federal_income_tax returns for the and tax years now divorced they each seek review of the irs’s denial of their respective claims for relief from joint_and_several_liability for the and years the liabilities from which they seek relief had been determined in an earlier notice_of_deficiency as follows type of liability tax_year deficiency accuracy-related_penalty addition_to_tax for late tax-return filing dollar_figure big_number dollar_figure big_number in recognition of a concession by the irs made shortly before trial we hold asad is relieved of of the liabilities and of the liabilities and akel is relieved of of the liabilities and of the liabilities the rest of this opinion discusses the reasons for our holding no disputed factual matters affect our decision therefore we need not determine who has the burden_of_proof 1the respondent is referred to as the irs all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all dollar amounts are rounded to the nearest dollar asad’s and akel’s willingness at trial to agree to a split of joint liabilities for and does not justify the court’s entering a decision relieving each of them of of the joint liabilities asad and akel each owned rental properties during and in the notice_of_deficiency the irs disallowed the deductions for rental-property losses they claimed on their joint returns for those years the notice_of_deficiency was issued in to both asad and akel neither filed a petition for redetermination of the deficiency or penalties or additions to tax in asad requested that the irs relieve her of joint_and_several_liability for and in akel made his own request for such relief in the irs denied asad’s request asad filed a timely petition challenging her denial of relief that petition was given docket no in the irs denied akel’s request akel filed a timely petition challenging his denial of relief that petition was given docket no he also intervened in his wife’s case docket no we consolidated the two cases for trial briefing and opinion shortly before trial the irs conceded that for each year and asad should be relieved of joint_and_several_liability for the notice-of-deficiency liabilities by a fraction equal to the losses claimed by the couple for akel’s rental property divided by the total 2both asad and akel were residents of new jersey when they filed their respective petitions losses claimed by the couple for their rental properties these are for and for the irs also conceded that for each year akel should be relieved of joint_and_several_liability for the notice-of-deficiency liabilities by a fraction equal to the losses claimed by the couple for asad’s rental property divided by the total losses claimed by the couple for their rental properties these are for and for the irs’s concessions were made in its pretrial memorandum at the beginning of trial the irs reiterated these concessions asad and akel did not contest the irs’s concessions however they stated that--as an alternative to the irs’s concessions--they would be willing to settle the cases such that each of them would be liable to the irs for of each year’s notice-of-deficiency liabilities this split was the same percentage used in asad and akel’ sec_2013 divorce agreement in that divorce agreement asad and akel had agreed that each would be liable for of their tax_liabilities from prior tax years including tax years and the discussion of the divorce agreement at trial began with asad proposing i would like to possibly see if my ex-spouse sam akel objects to it 3they also testified that they hired a professional tax-return preparer to prepare their returns for the and years and that they should therefore be relieved from liability for the accuracy-related_penalties for those years we discuss this argument below in part being as we agreed on in the divorce decree after some discussion akel said i agree to split it our interpretation of this discussion is that asad and akel thought that their willingness--at trial--to agree to a split should permit their respective liabilities to the irs to be reduced by the divorce agreement establishes asad’s and akel’s rights against each other under state law see 48_tc_165 it may allow one to recover against the other through a right of contribution see id however it does not control their liabilities to the irs in 83_br_544 bankr c d ill a separation agreement required the former husband to pay the joint income_tax_liability for the court observed that the separation agreement did not affect the former spouses’ liabilities to the irs of course since the irs was not a party to the separation agreement and never agreed to look solely to alva the husband to recover the taxes in question the irs was not bound by the couple’s separation agreement and was free to go after either alva or darlene the wife or both for the unpaid taxes id n in estate of quirk v commissioner tcmemo_1995_234 69_tcm_2746 a divorce agreement required the former husband to be liable for income_tax for the tax_year a year for which he and his former wife had filed a joint_return the former wife’s attorney advised her that the liability would fall on the former husband the court observed that the attorney should have also advised her that she remained jointly and severally liable to the irs because the divorce agreement was not binding on the irs id pincite the taxpayer bill of right sec_2 pub_l_no sec_401 sec_110 stat pincite required the department of treasury and the general accounting office to each conduct studies of among other things the effects of providing that if a divorce decree allocates liability for tax on a joint_return filed before the divorce the secretary_of_the_treasury may collect such liability only in accordance with the decree a committee report discussing the taxpayer bill of right sec_2 in proposed form observed in some cases a couple addresses the responsibility for tax_liability as part of their divorce decree however these agreements are not binding on the irs because the irs was not a party to the divorce proceeding thus if a former spouse violates the tax responsibilities assigned to him or her in a divorce decree the other spouse may not rely on the decree in dealing with the irs h_r rept no pincite u s c c a n the resulting report from the department of the treasury similarly observed many taxpayers are apparently surprised to learn that under current law their divorce decree’s allocation of liabilities is not binding on creditors including the irs who do not participate in the divorce proceedings u s dep’t of the treasury report to the congress on joint liability and innocent spouse issue sec_44 https www treasury gov resource-center tax-policy documents report-joint-liability-innocent-spouse- pdf the report suggested that binding the irs to the results of a divorce decree was impractical id pincite the resulting general accounting office report observed divorcing couples may specify in their divorce decrees how future liabilities resulting from their prior joint returns are handled ie one spouse is entirely liable both spouses are equally liable or some other permutation however irs is not bound by these divorce decrees because it is not a party to the decree u s gen accounting office gao ggd-97-34 information on the joint_and_several_liability standard http www gao gov assets pdf the report concluded that binding the irs to the results of a divorce decree was impractical id pincite because their divorce decree does not alter their liabilities to the irs asad and akel are jointly and severally liable for their federal_income_tax liabilities under federal_law see sec_6013 d 44_tc_420 stating that the irs has the option of proceeding against either spouse who signed a joint_return but can collect the liability only once relief from joint_and_several_liability is afforded to joint-return filers under the tests set forth in sec_6015 although asad and akel petitioned the court for relief from joint_and_several_liability under sec_6015 at trial neither contended that they satisfied the tests for relief under sec_6015 it is apparent that they both would agree to a settlement of these cases but the irs is also a party to these cases without the irs’s consent to a settlement under which asad and akel’s liability is each reduced to there can be no enforceable settlement on those terms see 114_tc_354 holding that where both spouses filed a petition to redetermine the deficiency and the wife also sought sec_6015 relief in the same proceeding and she and the irs agreed that she was entitled to sec_6015 relief without the husband’s signature on the settlement agreement it cannot form the basis for a judicial decision we accept the irs’s concessions which are not contested by asad and akel asad’s and akel’s return-preparer defense to the accuracy-related_penalties at trial the only real issue raised by asad and akel was that because a professional tax-return preparer prepared their and returns they should be relieved from liability for the accuracy-related_penalties imposed by sec_6662 that penalty does not apply if the tax returns were prepared by a professional tax-return preparer and if certain other conditions are met sec_6664 there is an exception to the penalty for reasonable_cause and good faith sec_1_6664-4 income_tax regs reasonable_cause and good_faith may include reasonable reliance in good_faith on opinion of professional tax adviser the court is without jurisdiction in these cases to consider asad’s and akel’s return-preparer defense neither asad nor akel petitioned the tax_court in response to the irs’s notice_of_deficiency see sec_6213 allowing taxpayer to petition the tax_court to redetermine a deficiency within days after the mailing of a notice_of_deficiency instead they petitioned the court to review the irs’s denial of their respective claims for relief from joint_and_several_liability under sec_6015 see sec_6015 in a stand-alone section-6015 case such as this which is independent of a deficiency proceeding the court can consider only whether the relief provisions of sec_6015 are available see 120_tc_62 the court cannot consider issues other than section-6015 relief id thus it cannot consider asad’s and akel’s tax- return-preparer defense to the accuracy-related_penalties to reflect the foregoing decisions will be entered under tax_court rule_of practice procedure reflecting respondent’s concessions
